DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on August 1, 2022.  Claims 4, 5 and 16 have been cancelled.  Claims 22 and 23 have been newly added.  Thus, claims 1-3, 6-15 and 17-23 are pending.  Claims 1, 13 and 17 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Allowable Subject Matter
Claims 1-3, 6-15 and 17-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art U.S. Patent No. 10,549,781 to Park et al. (hereinafter “Park”) discloses an electronic control suspension (ECS), a motor driven power steering system (MDPS), an electronic stability control (ESC), and an all wheel drive (AWD), and an integrated controller implementing an integrated avoidance control in which controls for each of the MDPS.  A front wheel shock absorber of the vehicle may be set as HARD to decrease damping force and a rear wheel shock absorber may be set as SOFT to increase damping force, in the stabilization assist mode 1 control of the MDPS, steering effort may be increased, in the stabilization control of the ESC a unique torque vectoring control for a rotating external race of the vehicle may be limited, and in the increasing torque distribution control of the AWD, unique torque distribution to front and rear wheels of the vehicle may be increased.  The MDPS improves the steering response by adjusting an assist torque gain, thereby improving horizontal avoidance performance.
With respect to independent claim 1, Park, taken singly or in combination with other prior art of record, does not disclose or teach  a processor configured to perform avoidance steering control based on Rear Wheel Steering (RWS) control when a head-on collision risk is sensed by generating a transverse distance gain by moving a rotation center to a rear portion from the center of gravity of a vehicle when the vehicle is turned for the avoidance steering control; and wherein the processor is configured to: determine a target transverse distance in the avoidance steering control based on a relative distance to a front vehicle and a relative speed to the front vehicle, in combination with other limitations of the claim.
With respect to independent claim 13, Park, taken singly or in combination with other prior art of record, does not disclose or teach  an avoidance steering assistance apparatus configured to perform avoidance steering control based on Rear Wheel Steering (RWS) control when a head-on collision risk is sensed by generating a transverse distance gain by moving a rotation center to a rear portion from the center of gravity of a vehicle, when the vehicle is turned for the avoidance steering control; and wherein the avoidance steering assistance apparatus is configured to: determine a target transverse distance in the avoidance steering control based on a relative distance to a front vehicle and a relative speed to the front vehicle, in combination with other limitations of the claim.
With respect to independent claim 17, Park, taken singly or in combination with other prior art of record, does not disclose or teach  sensing a head-on collision risk; calculating Rear Wheel Steering (RWS) control amount to perform avoidance steering control for the head-on collision risk, the RWS control amount calculated by generating a transverse distance gain by moving a rotation center to a rear portion from the center of gravity of a vehicle, when the vehicle is turned for the avoidance steering control; and wherein the calculating of the RWS control amount comprises: determining a target transverse distance in the avoidance steering control based on a relative distance to a front vehicle and a relative speed to the front vehicle, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661